Citation Nr: 0529829	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a nose 
injury, including a deviated septum and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from April 1987 to January 
1991.  His primary specialty was military policeman.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus Maine.


FINDING OF FACT

The veteran has residuals of a nose injury, including a 
deviated septum and chronic sinusitis, that had their onset 
during active service.


CONCLUSIONS OF LAW

Residuals of a nose injury, including a deviated septum and 
sinusitis, were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist
 
Regarding the deviated septum and sinusitis issues, there is 
no prejudice to the veteran in deciding the claims at this 
time.  VA has satisfied its duty to notify and assist to the 
extent necessary to allow for a grant of these claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Evidence

The service medical records show no evidence of a nose 
injury.  At the time of the veteran's entry examination in 
October 1986, there were no pertinent abnormalities noted; 
any significant medical history or illness was denied.  
Service medical records in June 1987 show that the nose was 
unremarkable.  The veteran was hospitalized in November 1988 
for a septoplasty for a deviated nasal septum that was 
causing nasal obstruction.  By history, the veteran reported 
having had trauma to the nose 9 years before while playing 
football.  Past medical history was otherwise negative.  In 
December 1988, the veteran had moderate edema of the septum, 
and was also treated for an upper respiratory infection.  In 
April 1989 and February 1991, the veteran reported having had 
or currently having sinus problems.  On service examinations 
of December 1990 and February 1991, the sinuses and nose were 
noted to be normal.  

Service department records dated in November 1992 show that 
the veteran had a nasal deformity and nasal obstruction.  A 
rhinoplasty and turbinoplasty were performed in February 
1993.

Medical records dated in May 1998 show an assessment of 
sinobronchial syndrome with sinusitis and possible 
bronchitis.  In November 1998, the impressions included 
irregularity of the bony nasal septum, anteroinferior aspect, 
suggestive of chronic inflammatory process, with no acute 
sinus disease demonstrated.  A September 2000 report 
indicates that the veteran sustained an injury to his nose 
while in the military, following which he had 2 operations; 
some of his problems continued even after the 2 surgeries.    

The veteran testified at a hearing before the undersigned in 
June 2005.  The veteran stated that his nose was injured 
during training for the military police when during sparring, 
he was hit on his nose, which broke.  Hearing transcript, p. 
3.  His nose was then straightened out in a bathroom and he 
was sent back to work.  This occurred in the summer of 1988.  
P. 4.  The veteran testified that he has had continuing 
problems since that incident.  The veteran stated that the 
surgery during service and the later surgery never corrected 
the problems from the service injury.  P. 7.    

At the time of his hearing, the veteran submitted additional 
documentary evidence for which he waived initial RO review.  
A May 2005 statement from a military associate indicates that 
they were assigned to the same unit and worked and trained 
together.  Mr. JA recalled that during a training session he 
accidentally struck the veteran on the nose with his arm.  He 
remembered that his nose immediately started to bleed and it 
was pushed over at an unusual angle.  They then went to the 
bathroom and pushed the nose back into place.  

A June 2005 statement from another military associate 
indicates that the veteran had told him the story about 
breaking his nose during his tour of duty in the service.  He 
affirmed the veteran's sound moral character and 
trustworthiness.  

In a June 2005 affidavit, the veteran's parents stated that 
they were aware that the veteran underwent nose surgery 
during service due to an accident that resulted in a broken 
nose.     

Analysis

In this case, the veteran contends that an injury during 
service led to residual disability that has continued to the 
present.  He maintains that the surgery that he had during 
service did not remedy the problem, and later required 
additional surgery, which still has never resolved the 
disorder.  The Board initially notes that the veteran's entry 
examination showed no evidence of any pertinent abnormality, 
including a deviated septum.  It was not until more than a 
year after service entrance that the veteran underwent 
surgery for a deviated septum.  Significantly, the associated 
history at the time of the surgery mentions only a pre-
service injury.  The Board, however, does not find this noted 
history as highly probative.  See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995) (History provided by the veteran of the preservice 
existence of conditions ... does not, in itself, constitute a 
notation of a preexisting condition).  That is, there was no 
objective corroborating evidence of a nose deformity or 
disability to substantiate a pre-existing disorder at the 
time of service entry until the time of the service surgery, 
and the veteran himself asserts that there was none (both at 
the time of entry and currently).  

Otherwise, the service medical records contain no 
corroboration of the veteran's report with his recent 
compensation claim that he incurred a nose injury during 
training in service.  With this claim, he now alleges that a 
nose injury in service has resulted in ongoing disability.  
In the regulations, competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Thus, the veteran is competent to testify as to his in-
service experiences and symptoms.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In addition, the veteran provided 
substantiating documents from his service associates and his 
parents.  Id.  As discussed above, the Board does not find 
the only contradictory evidence in the record to be of any 
significant probative value.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (it is the Board's duty to determine the 
credibility and weight of evidence).  Accordingly, the Board 
finds that there is sufficient evidence to support a 
conclusion that an injury to the nose occurred during 
service.  38 C.F.R. § 3.102.  

Finally, the medical evidence during service and since that 
time reflects ongoing treatment for the deviated septum and 
residuals thereof.  The onset of medical treatment for nose 
problems is shown to have begun in service.  Consequently, 
after affording the veteran every reasonable doubt resolved 
in his favor, service connection is in order for residuals of 
a nose injury, including a deviated septum and sinusitis.  
38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for residuals of a nose 
injury, including a deviated septum and sinusitis is granted.




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


